Order denying defendant’s motion for a change of venue from New York county to Niagara county unanimously reversed, with twenty dollars costs and disbursements, and motion granted, and the clerk of the county of New York, as required by section 188 of the Civil Practice Act, is ordered, upon payment of his proper fees therefor, forthwith to deliver to the clerk of the county of Niagara all papers *852filed in the action and certified copies of all minutes and entries relating thereto. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glen-non, JJ.